***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    JOSEPH W. KAMINSKY JR. v. COMMISSIONER
         OF EMERGENCY SERVICES AND
          PUBLIC PROTECTION ET AL.
                  (AC 40546)
                        Sheldon, Keller and Moll, Js.

                                  Syllabus

The plaintiff brought this action against the defendant Commissioner of
   Emergency Services and Public Protection, seeking a declaratory ruling
   that certain firearms were improperly seized and withheld from him by
   the defendant and, thus, that he was entitled to the return of those
   firearms. The plaintiff never obtained a certificate of possession or
   registered the three firearms at issue as assault weapons as required
   by Connecticut law, and the sole basis of the defendant’s refusal to
   return the three firearms at issue was that they were never properly
   registered as assault weapons. The plaintiff claimed that because the
   subject firearms were manufactured prior to September 13, 1994, they
   were exempt from the registration requirement under statute (§ 53-
   202m). The trial court denied the plaintiff’s request for a declaratory
   ruling and rendered judgment for the defendant, from which the plaintiff
   appealed to this court. On the basis of its interpretation of § 53-202m,
   the trial court had concluded that the plaintiff’s firearms were not legally
   held by him because they were not exempt from the transfer or registra-
   tion requirements for assault weapons. Held that the plaintiff’s claim
   that the trial court erred in denying his request for a declaratory judgment
   was unavailing, the trial court having properly determined in a well
   reasoned memorandum of decision that the plaintiff was required to
   obtain a certificate of possession for certain of his assault weapons,
   which he failed to do, and, thus, that the guns at issue were contraband
   and not legally held by the plaintiff, who was not entitled to their return.
     Argued December 3, 2018—officially released February 26, 2019

                             Procedural History

  Action for a declaratory judgment to determine
whether certain firearms were improperly seized and
withheld from the plaintiff, and for other relief, brought
to the Superior Court in the judicial district of Tolland
and tried to the court, Bright, J.; judgment for the
named defendant, from which the plaintiff appealed to
this court. Affirmed.
   Rachel M. Baird, for the appellant (plaintiff).
  James Belforti, assistant attorney general, with
whom, on the brief, were George Jepsen, former attor-
ney general, and Stephen R. Sarnoski, assistant attorney
general, for the appellee (named defendant Commis-
sioner).
                          Opinion

   SHELDON, J. The plaintiff, Joseph W. Kaminsky, Jr.,
appeals from the trial court’s judgment, rendered after a
trial without a jury, denying his request for a declaratory
judgment holding that certain firearms were improperly
seized and withheld from him by the defendant, the
Commissioner of Emergency Services and Public Pro-
tection,1 and thus that he is entitled to the return of
those firearms.2 On appeal, the plaintiff claims that the
trial court erred in denying his request on the basis of its
misinterpretation of the applicable statutory provisions.
We affirm the judgment of the trial court.
   The following procedural history and facts, as found
by the trial court, are relevant to our disposition of this
appeal. The plaintiff has been a collector and dealer of
firearms licensed by the Bureau of Alcohol, Tobacco
and Firearms (ATF) since 1988. While reviewing the
plaintiff’s application to renew his federal firearms
license in 2011, the ATF discovered that he had a felony
conviction in 1964 and, therefore, that he was ineligible
to have such a license or to possess any firearms. The
ATF contacted the Connecticut State Police to alert
them that the plaintiff was likely in illegal possession
of firearms. In December, 2011, after being notified by
state and local police that he was ineligible to possess
any firearms, the plaintiff surrendered fifty-nine fire-
arms to authorities. Three of those firearms, a B-West
Arms AK-47-type rifle (AK-47), a Group Industries Uzi
submachine gun (Uzi), and a SWD Cobray-11 subma-
chine gun (M-11), are at issue in this appeal.
  The firearms in question were all manufactured, and
thereafter acquired by the plaintiff, prior to September
13, 1994. The plaintiff properly registered the Uzi and
the M-11 as machine guns under both state and federal
law, but he neglected to register the AK-47 as a machine
gun. The plaintiff also never obtained a certificate of
possession or registered the three firearms as assault
weapons as required by Connecticut law. The Uzi and
the M-11 each have a ‘‘selective-fire’’ mode that allows
them to be fired in either automatic or semiautomatic
mode, and the AK-47 firearm is explicitly listed under
General Statutes § 53-202a as an assault weapon.
   On August 6, 2014, the plaintiff brought an action
pursuant to General Statutes § 52-291 seeking a declara-
tory ruling that the three firearms at issue had been
improperly seized and withheld from him and that he
was entitled to their return. The sole basis for the defen-
dant’s refusal to return the three firearms was that they
were never properly registered as assault weapons pur-
suant to Connecticut law.3 During the two day trial
beginning on August 23, 2016, the plaintiff argued, in
relevant part, that because the three firearms in ques-
tion were manufactured prior to September 13, 1994,
they are exempt from any registration requirement
under General Statutes § 53-202m. The defendant dis-
agreed, arguing that the plain language of § 53-202m
exempts only specific categories of assault weapons
from the registration requirement and that the plaintiff’s
firearms did not qualify for such exemptions, thereby
making their possession without registration illegal and
subjecting them to seizure and destruction as contra-
band. The court agreed with the defendant and, thus,
ruled that the plaintiff was not entitled to the declara-
tory relief he requested. This appeal followed.
   The plaintiff claims on appeal that the trial court
erred in its interpretation of § 53-202m by finding that
only certain assault weapons manufactured prior to
September 13, 1994, are exempt from registration there-
under. The plaintiff argues that No. 13-220 of the 2013
Public Acts (P.A. 13-220), as codified in the current
revision of § 53-202m, is ambiguous because it refers
to and incorporates by reference certain preexisting
statutory provisions that were no longer in force and
effect when the statute was enacted. Therefore, the
plaintiff urges us to consider extratextual evidence in
the form of an October 11, 2013 letter from Reuben
Bradford, the former Commissioner of Emergency Ser-
vices and Public Protection, declaring that it was the
intent of the legislature in passing § 11 of P.A. 13-220
to exclude all assault weapons manufactured before
September 13, 1994, from the statute’s transfer restric-
tions and registration requirements. We disagree with
the plaintiff’s interpretation of the applicable statu-
tory provisions.
   ‘‘Statutory interpretation presents a question of law
for the court. . . . Our review is, therefore, plenary.’’
(Internal quotation marks omitted.) Russo Roofing, Inc.
v. Rottman, 86 Conn. App. 767, 775, 863 A.2d 713 (2005).
‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation.’’ Dept. of Public Safety v. Freedom of
Information Commission, 298 Conn. 703, 720, 6 A.3d
763 (2010).
  We begin our analysis by setting forth the relevant
statutory language. General Statutes § 53-202c crimi-
nalizes the possession of an assault weapon unless oth-
erwise permitted by General Statutes §§ 53-202a
through 53-202k and 53-202o. ‘‘[A]ny property, the pos-
session of which is prohibited by any provision of the
general statutes’’ is considered contraband under Gen-
eral Statutes § 54-36a (a).
   Section 53-202c (c) exempts those individuals who,
prior to July 1, 1994, lawfully possessed an assault
weapon prior to October 1, 1993, from its prohibition
against the possession of such weapons if the person
otherwise complies with §§ 53-202a through 53-202k.
To comply with General Statutes § 53-202d, any person
who lawfully possesses an assault weapon must obtain
a certificate of possession from the Department of
Emergency Services and Public Protection. However,
§ 53-202m provides: ‘‘Notwithstanding any provision of
the general statutes, sections 53-202a to 53-202l, inclu-
sive, shall not be construed to limit the transfer or
require the registration of an assault weapon as defined
in subdivision (3) or (4) of subsection (a) of section
53-202a of the general statutes, revision of 1958, revised
to January 1, 2013, provided such firearm was legally
manufactured prior to September 13, 1994.’’
   We agree with the well reasoned decision of the trial
court and thus adopt the following relevant portion
of its memorandum of decision: ‘‘Section 53-202m, as
amended, clearly limits the exemptions from transfer
limitations and registration requirements to those
assault weapons defined in subdivision (3) or (4) of
subsection (a) of § 53-202a of the General Statutes, revi-
sion of 1958, revised to January 1, 2013. Based on this
express language, one must look at the definitions of
assault weapon in § 53-202a as that statute existed on
January 1, 2013. Only those weapons that fall within
subdivision (3) or (4) of subsection (a) are exempt
from the registration requirement. Thus, the operative
language is that adopted in Public Acts 2001, No. 130
§ 1, the last revision of § 53-202a as of January 1, 2013.
Under that statute, subdivision (3) of subsection (a)
defines, in relevant part, an assault weapon as [a]ny
semiautomatic firearm not listed in subdivision (1) of
this subsection that meets the following criteria . . . .
Thus, to fall within subdivision (3) or (4), the semiauto-
matic firearm, or part thereof, must not be listed in
subdivision (1) of subsection (a).
   ‘‘The problem for the plaintiff is that the Uzi, M-11,
and AK-47 fall squarely within subdivision (1), which
defines assault weapon as [a]ny selective-fire firearm
capable of fully automatic, semiautomatic or burst fire
at the option of the user or any of the following specified
semiautomatic firearms . . . Avtomat Kalashnikov
AK-47 type. P.A. 01-130. The Uzi and M-11 are selective-
fire firearms capable of fully automatic or semiauto-
matic fire at the option of the user. The AK-47 is an
AK-47 type firearm. Because these firearms are listed
either by name or feature in subdivision (1), by defini-
tion they cannot fall under subdivisions (3) and (4).
Consequently they are not entitled to the exemption
from registration set forth in § 53-202m, as amended.
The fact that Commissioner Bradford reached a differ-
ent conclusion does not change the court’s analysis. An
agency’s interpretation is not entitled to deference if it
is plainly inconsistent with the clear language of the
statute. See Med-Trans of Connecticut v. Dept. of Public
Health & Addiction Services, 242 Conn. 152, 168, 699
A.2d 142 (1997). That is the case here.
                                      ***
   ‘‘The law is clear in that the plaintiff was required to
obtain a certificate of possession for the Uzi, M-11, and
AK-47 as assault weapons. The plaintiff failed to do so
from 1993 when the requirement was first enacted until
2011 when the guns were seized from him. The guns
were thus not legally held by the plaintiff. They are
contraband and the plaintiff is not entitled to their
return.’’ (Citation omitted; internal quotation marks
omitted.) It would serve no useful purpose for this court
to engage in any additional discussion. See, e.g., Wood-
ruff v. Hemingway, 297 Conn. 317, 321, 2 A.3d 857
(2010); Samakaab v. Dept. of Social Services, 178 Conn.
App. 52, 54, 173 A.3d 1004 (2017).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The complaint named as an additional defendant the Chief of Coventry
Police Department, Town of Coventry. The plaintiff withdrew the action as
to that defendant. We refer to the Commissioner of Emergency Services
and Public Protection as the defendant in this opinion.
   2
     In particular, the plaintiff’s petition requested that three of six firearms
in the custody of the Connecticut State Police and twenty-four firearms of
unknown location be returned to him. The trial court found that the plaintiff
failed to prove the existence or location of the twenty-four firearms. The
plaintiff does not address these firearms in his brief and, therefore, has
abandoned any claim as to the twenty-four firearms on appeal. See Solek
v. Commissioner of Correction, 107 Conn. App. 473, 476, 946 A.2d 239, cert.
denied, 289 Conn. 902, 957 A.2d 873 (2008).
   3
     In 2013, the plaintiff received a full pardon from the 1964 conviction
and had all of his federal, state, and local firearms licenses and permits
reinstated, thus rendering him otherwise eligible to possess certain firearms.